Title: From George Washington to Major General John Sullivan, 10 August 1777
From: Washington, George
To: Sullivan, John

 

Dear sir
Head Quarters near Germantown [Pa.]10th Augt 1777

I am this day favor’d with your letter of 7th Instant—I am happy to hear that you are so far recover’d as to be able to Join your Division, & expect the Regimen you propose to follow will effectually remove all your Complaints.
I have repeatedly wrote to the Clothier Genl respecting the Articles of his Department, particularly shoes, & have order’d him to search the Continent rather than let the Troops want in future. I have been inform’d that your Division has lately had a Supply & that Colo. Antill & Major Steward were lately in Philadelphia for more, which I expect’d they had obtain’d & would be Sufficient.
As the Troops are now on their March to the Deleware it will be in your Power without any great Inconvenience to Issue Orders for your Paymasters to come on with their Abstracts ready certified &Ca that they may be paid off to the last of July.
Since the fleet disappear’d off Deleware, I have not been able to obtain the least Intelligence of their Course or design, but, being almost persuaded their operations are turn’d to the Eastward. I shall cross Deleware with the Army that we may be more ready to meet them, or effect any other purpose which may present itself in a favorable light.
You will Observe in one of my Letters to Genl Deborre, he is Order’d, in case the Enemy should appear off the Hook or in such manner that their Designs are evident to be up the North River or Sound, he should under such Circumstances recross the North River & Join Genl Putnam without waiting to hear from me.
From the Representation made to me respecting Brown & Murphy, I then thought that it became necessary to execute one of them by way of Example, but as you are of Opinion that the Necessity is in some degree remov’d, & from late discoveries that there is a possibility of their not being guilty, you have my free consent to pardon them both, as it is my most sincere wish, that whenever we are guilty of an Error in matters of this Nature, it may be on the Side of Mercy & forgiveness.
If Major Mullen will make such Concessions to Genl Deborre as you deem sufficient & will be Satisfactory to him, & that he will give you reason to believe that he will in future be sober & attentive to his duty, I have not the least Objection to your Reinstating him.
I have attended to the Information you reciev’d from the Deserters, but are of Opinion that few or no Officers in Genl Howes Army knew his real Designs before he left N: York.
I would in future call your attention in the most particular manner, to find out the Numbers, Situation & Posts of the Enemy on Staten

Island Long Island & N. York—Your surest Method to effect this will be to find out what Corps Regiments &C. are at such & such places, by which you will be able to form a much better Judgment of their Numbers, than from the Rough guess of Spies or Deserters, who are always exceedingly Mistaken in Calculations of this kind; this I would wish to be done in such a manner & interwoven with other Queres so as to avoid suspicion of your real Design, & when any Accounts can be collected which you think may be depended on, or may serve to give me a tolerable Idea of their Strength Situation &Ca they may be communicated to me.
